

116 HR 2128 IH: Tribal TANF Fairness Act of 2019
U.S. House of Representatives
2019-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2128IN THE HOUSE OF REPRESENTATIVESApril 8, 2019Mr. Cook (for himself, Ms. Moore, and Mr. Kind) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend part A of title IV of the Social Security Act to clarify the authority of tribal governments in regard to the Temporary Assistance for Needy Families program. 
1.Short titleThis Act may be cited as the Tribal TANF Fairness Act of 2019. 2.Self-determination authoritySection 412 of the Social Security Act (42 U.S.C. 612) is amended by adding at the end the following:

(j)Rule of interpretationNotwithstanding subsection (e)(1), a tribal government (including a tribal government participating in an intertribal consortium) may lease land held in trust or in fee, at a fair market rate (as verified by an independent appraisal prepared in accordance with the Uniform Standards of Professional Appraisal Practice), for the administration of a tribal family assistance grant by the tribal government or the intertribal consortium.. 